DETAILED ACTION
                                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                      Response to Arguments
Applicant’s arguments, see (Pg. 11 ¶2), filed on 8-17-2020, with respect to the amended feature of claim(s) 1 & 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dalziel et al. (GB-2,390,154 hereinafter Dalziel), in view of view of Christof Eberst (US-8,892,255, hereinafter Eberst) in view of Randall Hales (US-2013/0,184,845, hereinafter Hales) and in further view of van der Horst et al. (US-2017/0,232,638, hereinafter Horst).
Claim Interpretation
It should be noted that the limitations regarding the configuration data, found in claim 1, will be interpreted as follows:
….a plurality of possible physical operating configurations of the feeding machine, and 
….feeding configuration data formatted according to a predetermine physical configuration protocol…
Highlighting, that the emphasis and interpretation on the examples provided. Is for data of physical configuration of the various stations implemented in the ceramic tile fabrication assembly line process.                                                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-6, 8-12, & 14, are rejected under 35 U.S.C. 103 as being unpatentable over Dalziel et al. (GB-2,390,154 hereinafter Dalziel), in view of view of Christof Eberst (US-8,892,255, hereinafter Eberst) in view of Randall Hales (US-2013/0,184,845, hereinafter Hales) and in further view of van der Horst et al. (US-2017/0,232,638, hereinafter Horst)Regarding claim 1, 	
A continuous cycle production line for making decorated ceramic products, comprising:
A feeding machine designed to receive a first drive signal and configured to deposit ceramic powders on a conveyor according to a deposit pattern which is a function of the first drive signal, wherein the feeding machine comprises: 
(i) a feeding control panel that generates feeding configuration data representing a setup of the feeding machine, the setup of the feeding machine comprising data representing a plurality of possible operating configurations of the feeding machine, and 
(ii) a feeding print server that receives the generated feeding configuration data and generates a feeding machine configuration document representing the feeding configuration data formatted according to a predetermine protocol;
a pressing machine that compacts the powders deposited by the feeding machine to make ceramic products having a surface, wherein the pressing machine comprises: 
(i) a pressing control panel that generates pressing configuration data representing a setup of the pressing machine, the setup of the pressing machine comprising data representing a plurality of possible operating configurations of the pressing machine, and 
(ii) a pressing print server that receives the generated pressing configuration data and generates a pressing machine configuration document representing the pressing configuration data formatted according to a predetermine protocol;
a coloring machine, equipped with print heads connected to an ink circuit, designed to receive a second drive signal and configured to apply ink to the surface of the ceramic product according to a coloring pattern which is a function of the second drive signal, wherein the coloring machine comprises: 
(i) a coloring control panel that generates coloring configuration data representing a setup of the coloring machine, the setup of the coloring machine comprising data representing a plurality of possible operating configurations of the coloring machine, and (ii) a coloring print server that receives the generated coloring configuration data and generates a coloring machine configuration document representing the coloring configuration data formatted according to a predetermine protocol, 
wherein the coloring machine includes a plurality of print bars and the coloring configuration data of the coloring machine are representative of said plurality of print bars; and
a supervision system comprising a line server in communication with all of the feeding print server, the pressing print server and the coloring print server to generate a line configuration document of the continuous cycle production line, representing a setup of the continuous cycle production line, in its entirety, the setup of the line comprising data representing a plurality of possible operating and a plurality of types of ceramic products which the line is able to make, wherein the line server generates a line configuration document based on a combination of the feeding machine configuration document, the pressing machine configuration document, and the coloring machine configuration document
wherein the line server receives one or more graphical documents representing aesthetic features of the ceramic product to be made, performs a comparison between one or more of the aesthetic features of the ceramic product to be made, provided by the one or more graphical documents, and the plurality of types of ceramic products which the line is able to make, provided by the line configuration document and generates an alert signal based on said comparison.
Dalziel teaches the following:
(Pg. 1, lines 9-12) teaches the invention disclosed is for the manufacturing of ceramic, tiles. (Pg. 4, lines 14-16) teaches a first feeder with means for feeding first material into the first process stage. (Pg. 8, lines 20-25) teaches a sensor(s) are utilized to determine the location of the product during the manufacturing process. (Pg. 46, lines 19-22) teaches the sample maybe deposited.
(Claim 18) teaches that there exists a feeder with means for feeding material in tandem, the feeder has means for measuring and controlling the feeding process. (Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 20, lines 7-12) teaches the control process can be generated a from a 
(Pg. 9, lines 4-10) teaches that the invention proposes to provide the tools and the means to monitor online 5 process variables and control real-time the product quality at the output of each production process. This functionality is provided by the combination of intelligent, sensors, a powerful architecture for the acquisition and traceability of complete process data and software for adaptive, knowledge-based control of processes. (Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 20, lines 7-12) teaches the overall control scheme used is generated by the graphical design tool, and is read in from a configuration file when the modular controller 52 is started configuration file, the process parameters can be altered during the production cycle in accordance with the configuration parameters chosen at the onset. (Pg. 11, lines 28-29) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30. 
(Pg. 11, lines 10-15) teaches a pressing station used for pressing powders into compressed ceramic products such as tiles.
(Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 30, lines 8-11) teaches that the drier and press together form a pressing zone 
(Pg. 9, lines 4-10) teaches that the invention proposes to provide the tools and the means to monitor online 5 process variables and control real-time the product quality at the output of each production process. This functionality is provided by the combination of intelligent sensors, a powerful architecture for the acquisition and traceability of complete process data and software for adaptive, knowledge-based control of processes. (Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 20, lines 7-12) teaches the overall control scheme used is generated by the graphical design tool, and is read in from a configuration file when the modular controller 52 is started configuration file, the process parameters can be altered during the production. (Pg. 11, lines 28-29) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30.
(Pg. 12, lines 20-23) teaches that there exists a glazing station, (Pg., 9, lines 4-16) specifiers that the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 37, lines 12-18) highlights the utilization of color formulation instrumentation and the ability to control the color of the slip.
(Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 12, lines 20-23) teaches that there exists a glazing station, (Pg., 9, lines 4-16) specifiers that the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 37, lines 12-18) highlights the utilization of color formulation instrumentation and the ability to control the color of the slip.
(Pg. 22, lines 1-10) teaches that clicking on a process name launches the relevant process display screen. A process display screen gives a graphical overview of the current status of a given instance of a manufacturing process, such as spray drying, pressing or firing. The current value of all variables to be monitored is displayed, current production total information is displayed, and historical values of variables are displayed graphically. (Pg. 22, lines 19-23) clicking on a process name launches the relevant process display screen. Noting, that the amount of glaze, properties of glazes station and the types of glazes implemented would be understood to constitute variables to be monitored and displayed for the glazing station.
 (Pg. 11, lines 29-End) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30 as indicated by arrows pointing towards those stations and accepts sensor data from the various stations either directly or via the server computers, as indicated by the arrows pointing towards the bus. (Pg. 12, lines 4-6) teaches that connected to the controller 52 is an Oracle data store 54 for storing production data to permit the controller 52 to 5 perform analysis of collected data and to allow charts of historical trends to be displayed to users. (Pg. 20, lines 7-12) teaches the control process can be generated a from a configuration file, the process parameters can be altered during the production cycle in accordance with the configuration parameters chosen at the onset. 
(Col. 4, lines 32-36) teaches that the planning tool can plan the process and the paths required for it and locally adapt movement paths and parameters, such as speed, pressing pressure and the like, in order to compensate for previous deviations in the effect by difference determination (104). (Col. 4, lines 64-End) teaches that the difference determination 104 compares the actual values of the effect pre-calculated by the process simulation and recorded by the sensor 107 and passes them on to the process planning 102.

Regarding claim 1, Dalziel is silent on the following limitation(s):
(b), (e), (h) & (j)’s configuration file dictating physical placement of the various stations, (g)’s ink circuit, (j)’s limitation that the configuration file include a plurality of types of ceramic products which the line is able to make, & (k)’s limitation with a comparison between one or more of the aesthetic features of the ceramic product to be made.
It should be noted that Dalziel does not mention the configuration file dictating physical placement of the various work stations. However, Dalziel does mention the use of a series of controls for each work station that are connected to a bus that is connected to a central control sever that is capable of communication with each of the individual stations, (Pg. 11, lines 19-21 & Pg. 11, lines 28-29). Regarding Claim 1, in analogous art for an assembly line management system that utilities a work station that are capable of controlled in the assembly line process, Eberst teaches a management system that gives capabilities of production for an assembly line, and in this regard Eberst teaches the following:
, e.), h.) & j.) (Col. 4, lines 25-55) teaches that the assembly process includes a process simulator with a process model 103 for the pre-calculation of a process result to be achieved for a planned movement sequence. The process model parameters are adaptable in an automated manner in such a way that the simulation results for the previously executed movements and actions (logged in 
	Eberst further suggests that the benefit of using an assembly line management system that allows for creating various possible placement(s) and arrangements for a work station is it provides a means for allowing a controller to take over in the usual way. Such that the controller may enable the program representing the respectively desired path of movement to be executed with a robot (work station), (Col. 4, lines 25-55)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated method for production of ceramic tiles of Dalziel, by utilizing an assembly control system that allows for creating various possible placement(s) and arrangements for a work station, as taught by Eberst. Highlighting, implementation of the benefit of using an assembly line management 
Regarding claim 1, Dalziel/Eberst are silent on the following limitation(s):
(g)’s ink circuit, (j)’s limitation that the configuration file include a plurality of types of ceramic products which the line is able to make, & (k)’s limitation with a comparison between one or more of the aesthetic features of the ceramic product to be made.
It should be noted that Dalziel teaches that the system includes a code reader is based around a 'smart camera' system. This is a compact, black-and-white video camera on a single PCB with video memory and an image processor that has the ability to identify tiles, (Pg. 26, lines 30-End). 
Regarding Claim 1, in analogous art for an assembly line management system that utilities a variety of templates for design and esthetic considerations, Hales teaches a management system implements the comparison of templates via their decorative features, and in this regard Hales teaches the following:
(Claim 42) teaches that the production system recited in claim 39, wherein the electronic production machine is part of a kiosk that includes: a database storing a plurality of digital templates;
([0114]) teaches that a new digital template is to be created in act 608, the method may include a further act 610 of creating the digital template. Such an act may include any of one or more components. For instance, to create a digital template, an electronic device may be measured, modeled or deconstructed. A design program may also be used to model the electronic device and/or a digital template sized relative to one or more surfaces of the electronic device. The design program or other structure may also then be used to format the digital template in a computer-readable manner or in a format that may be read by a desired electronic cutting machine or other production device. Of course, a digital template may be created in other manners in act 610. For instance, if the digital template includes artwork, designs, embellishments, or other decorative features, such features can be created or identified and added to the digital template. ([0065]) teaches that two way communication may be used to allow the provider system 102 to access digital templates available to a particular recipient 108 a-108 c and modify the available digital templates to add, change, and/or remove digital templates. Removed digital templates may correspond to products that have been discontinued, are out of date, or be removed simply because an updated digital template is available. Digital templates may also be removed for any number of other reasons. As an example, a digital template may be provided 108 a-108 c fails to provide payment, maintain a subscription, or otherwise pay for digital templates, access to certain digital templates may be restricted (e.g., by removing a digital template). Noting, that it is understood that the removal of a digital template for a newly updated version as described, is a comparison between two possible designs. Highlighting that the template comprises decorative features of the article being fabricated.
 	Hales further suggests that the benefit of implementing a plurality of digital templates with decorative features is that it provides a means for storing the digital templates. The storing may include associating the digital template with metadata or other information so as to relate the digital template to a particular device, manufacturer, carrier, accessory SKU, production material, or the like, ([0115]). Noting, the templates also allows for the ability to easily update designs and remove designs that are no longer being fabricated, ([0114])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated method for production of ceramic tiles of Dalziel/Eberst, by utilizing digital templates that comprises decorative information, as taught by Hales. Highlighting, implementation of digital templates allows for storing the digital templates. The storing may include associating the digital template with metadata or other information so as to relate the digital template to a particular device, manufacturer, carrier, accessory SKU, production material, or the like. In 
Regarding claim 1, Dalziel/Eberst/Hales are silent on the following limitation(s):
(g)’s ink circuit
Regarding Claim 1, in analogous art for the production of a ceramic article that utilizes a control system coupled to the production means, Horst suggests details regarding the apparatus utilized in the fabrication of the ceramic articles, and in this regard Horst teaches the following: 
(Fig. 2) schematically shows a print head (28) of the deposition system. Highlighting, ([0042]) teaches that the feeder (30) receives the day mixture from cartridge (22). Noting, that the feeder (30) functions as the applicant's ink circuit.
 	Horst further suggests that the benefit of using the print head and ink circuit system depicted along with a frame and means for transportation provides a way for building structures at desired locations, ([0038]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated method for production of ceramic tiles of Dalziel/Byrne, by utilizing a print head and feeder system, as taught by Horst. Highlighting, the print head and feeder system depicted along with a frame and means for transportation allows for a way of building structures at desired locations.
Regarding claim 2, 	
Wherein the configuration document of the line is readable by a graphical design or development program.
Dalziel teaches the following:
(Pg. 8, lines 25-End) teaches that the computation includes a means for molding, in particular for making a predictive model. (Pg. 9, lines 4-16) highlights that the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 12, lines 3-12) teaches that the system may compare production cycle measurements to that of the predictive model, and allow for changes to be made during the production cycle if any discrepancies between production cycle and the predictive model exist.
Regarding claim 3, 	
Wherein the line server generates a drive document representing a recipe, where the recipe comprises a data set representing settings of the feeding machine, the pressing machine and the coloring machine of the line to be utilized to make the ceramic product.
Dalziel teaches the following:
(Pg., 8, lines 25-End) teaches that the computation includes a means for molding, in particular for making a predictive model (Pg., 9, lines 4-16) highlights that the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 11, lines 16-21) teaches that each 
Regarding claim 4, 	
The continuous cycle production line according to claim 3, wherein the line server is configured to transmits to the feeding print server, the pressing print server and the coloring print server machine drive documents representing recipe subsets pertaining to the feeding machine, the pressing machine and the coloring machine, respectively, and the feeding print server,
the pressing print server and the coloring print server generate drive signals to be transmitted to the feeding machine, the pressing machine and the coloring machine, respectively.
Dalziel as modified in the rejection of claim 1, teaches the following: 
(Pg. 8, lines 25-End) teaches that the computation includes a means for molding, in particular for making a predictive model. (Pg., 9, lines 4-16) highlights that, the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 11, lines 10-15) states that the invention disclosed is for a ceramic product manufacturing plant, in particular a tile manufacturing plant is illustrated, comprising a series of stations for the manufacture of powder in a continuous manufacturing process and a series of stations for the pressing of the powder into ceramic products such as tiles and the firing of those products to create the finished product (Pg. 11, lines 16-21) teaches that each processing stations controller may be connected to a server. (Pg. 11, lines 29-End) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30 as indicated by arrows pointing towards those stations and accepts sensor data from the various stations either directly or via the server computers, as indicated by the arrows pointing towards the bus. (Pg. 12, lines 4-6) teaches that connected to the controller 52 is an Oracle data store 54 for storing production data to permit the controller 52 to 5 perform analysis of collected data and to allow charts of historical trends to be displayed to users. (Pg. 12, lines 3-11) teaches that the system may compare production cycle measurements to that of the predictive model, and allow for changes to be made during the production cycle if any discrepancies between production cycle and the predictive model exist. (Pg. 20, lines 7-12) teaches the control process can 
(Pg. 11, lines 16-21) teaches servers, (Pg. 20, lines 7-12) teaches graphical tool, (Pg. 8, lines 26-31) teaches model/reporting document, and (Pg. 37, lines 5-25) teaches coloring station and coloring techniques. Wherein it is the system described would optimized and is shown capable to communicate information, and data across the various station and their system and a central system, wherein a user may configure and optimize any setting to the various station of on ongoing continuous process ceramic tile production process.
Regarding claim 5, 	
Wherein each of the feeding print server, the pressing print server and the coloring print server has a corresponding data storage memory
Dalziel teaches the following: 
(Pg. 9, lines 4-16} teaches the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 11, lines 16- 21} teaches that a server is utilized, at each processing station a controller exists, the controller is connected and in communication with the server. (Pg. 12, lines 3-11) teaches data storage exists which is in communication with the controllers at the various production stages. (Pg. 37, lines 5-25) teaches coloring station and 
Regarding claim 6, 	
Wherein the line server enters check data in the line configuration document, wherein the check data is used in a graphical development and design environment having a plurality of design functions to enable or inhibit one or more of the plurality of design functions
Dalziel teaches the following:
(Pg. 11, lines 16-21) teaches that a server is utilized, at each processing station a controller exists, the controller is connected and in communication with the server. (Pg. 3, lines 13-29) teaches how a processes current stage and subsequent stage parameters are related, and subsequent modeling of input and output parameters. (Pg. 9, lines 4-16) highlights the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 12, lines 3-11) teaches that, the system may compare production cycle measurements to that of the predictive model, and allow for changes to be made during the production cycle if any discrepancies between production cycle and the predictive model exist. (Pg. 11, lines 27-28) teaches that there is a quality control station.


Regarding claim 8, 	
The continuous cycle production line according to claim 1 further comprising one or more of
a glazing machine, located between the pressing machine and the coloring machine, that receives a third drive signal and deposits liquid material on the surface of the ceramic product according to a glazing pattern as a function of the third drive signal; 
a protective glazing machine, located downstream of the coloring machine, that receives a fourth drive signal and applies a protective glaze to the surface of the ceramic product colored by the coloring machine, according to a protective glazing pattern as a function of the fourth drive signal; Page 4 of 15Appln. No. 15/739,405 Amendment dated August 17, 2020
a powder glaze application machine, located downstream of the coloring machine, that receives a fifth drive signal and applies a powder glaze to the surface of the ceramic product colored by the coloring machine according to a powder glaze depositing pattern as a function of the fifth drive signal; 
a dryer, located between the pressing machine and the glazing machine, that receives a sixth drive signal and subjects the ceramic product to a heat treatment according to a temperature profile as a function of the sixth drive signal, and
having, for each of the one or more of the glazing machine, the protective glazing machine, the powder glaze application machine, and the dryer: a respective local control panel that generates configuration data representing a machine setup;
and a respective print server, connected to a corresponding local control panel, to receive the configuration data and generate a machine configuration document representing the received machine configuration data formatted according to a predetermined protocol.
Dalziel as modified in the rejection of claim 1, teaches the following: 
Highlighting, the need for only one or more of the items listed in limitations  aforementioned in b - d, see rejection for claim 8, limitation (d) 
See claim 8, limitation (d). 
See claim 8, limitation (d), 
See claim 8, limitation (d). 
(Pg. 11, line 25) teaches there exist a drier with server computer, in tandem, the case law for the re arrangement of parts. In re Japikse, 181 F.2d 1019,86 USPQ70 (CCPA 1950) Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553,188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not Application/Control Number: 15/739,405 Art Unit: 1741 otherwise changed is within the level of ordinary skill in the art. In re Japikse, 86 USPQ70; In re Gazda, 104 USPQ400. Dalziel discloses the claimed invention except for the rearrangement of the drier. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the drier, since it have been held that a mere rearrangement of element without modification of 
(Pg. 11, line 16-25) teaches there exist a drier with server computer specifying that there is both a local control unit and a server for each of the production station.
(Pg. 11, line 16-25) teaches there exist a drier with server computer specifying that there is both a local control unit and a server for each of the production station
Regarding claim 9, 	
Wherein the feeding print server and the feeding control panel are distinct devices that are physically spaced apart from one another; the pressing print server and the pressing control panel are distinct devices that are physically spaced apart from one another; and the coloring print server and the coloring control panel are distinct devices that are physically spaced apart from one another.
Dalziel teaches the following: 
(Pg. 11, lines 16-21} teaches that there is both a local control unit and a server for each of the production station. As depicted in (Fig. 1) the various stations are separated and apart from one another

Regarding claim 10,
A continuous cycle production method for making decorated ceramic products in a line comprising: 
a feeding machine that receives a first drive signal and deposits ceramic powders on a conveyor according to a deposit pattern which is a function of the first drive signal, wherein thePage 5 of 15Appln. No. 15/739,405Amendment dated August 17, 2020 feeding machine comprises: 
(i) a feeding control panel, and 
(ii) a feeding print server that generates a feeding machine configuration document representing a plurality of possible operating configurations of the feeding machine; 
a pressing machine that compacts the powders deposited by the feeding machine to make ceramic products having a surface, wherein the wherein the pressing machine comprises: 
(i) a pressing control panel, and 
(ii) a pressing print server that generates a pressing machine configuration document representing a plurality of possible operating configurations of the pressing machine; 
a coloring machine comprising print heads connected to an ink circuit, wherein the coloring machine receives a second drive signal and applies ink to the surface of the ceramic product according to a coloring pattern which is a function of the second drive signal, wherein the coloring machine comprises: 
(i) a coloring control panel, and 
(ii) a coloring print server that generates a coloring machine configuration document representing a plurality of possible operating configurations of the coloring machine; and 
a supervision system having a line server; wherein the method comprises: with the feeding control panel, the pressing control panel, and the coloring control panel, generating configuration data representing a setup of the feeding machine, the pressing machine, and the coloring machine, respectively, 
wherein the coloring machine includes a plurality of print bars and the configuration data representing the setup of the coloring machine are representative of said plurality of print bars; 
with the feeding print server, the pressing print server, and the coloring print server, receiving the generated configuration data of the feeding machine, the pressing machine, and the coloring machine, and generating separate machine configuration documents for the feeding machine, the pressing machine, and the coloring machine representing the received machine configuration data formatted according to a predetermined protocol; 
with the line server, receiving the separate machine configuration documents and generating a composite configuration document of the line, representing a setup of the line in its entirety, the setup of the line including data representing a plurality of possible operatingPage 6 of 15Appln. No. 15/739,405Amendment dated August 17, 2020 configurations of the line and a plurality of types of ceramic products which the line is able to make, 
with the line server, receiving one or more graphical documents representing aesthetic features of the ceramic product to be made, performing a comparison between one or more of the aesthetic features of the ceramic product to be made, provided by the one or more graphical documents, and the plurality of types of ceramic products which the line is able to make, provided by the line configuration document, and generating an alert signal based on said comparison.

Dalziel teaches the following:
(Pg. 1, lines 9-12) teaches the invention disclosed is for the manufacturing of ceramic, tiles. (Pg. 4, lines 14-16) teaches a first feeder with means for feeding first material into the first process stage. (Pg. 8, lines 20-25) teaches a sensor(s) are utilized to determine the location of the product during the manufacturing process. (Pg. 46, lines 19-22) teaches the sample maybe deposited
(Claim 18) teaches that there exists a feeder with means for feeding material in tandem, the feeder has means for measuring and controlling the feeding process. (Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 11, lines 28-29) teaches that the bus 50 provides control to various stations 30. (Pg. 20, lines 7-12) teaches the control process can be generated a from a configuration file, the process parameters can be altered during the production cycle in accordance with the configuration parameters chosen at the onset.
(Pg. 9, lines 4-10) teaches that the invention proposes to provide the tools and the means to monitor online 5 process variables and control real-time the product quality at the output of each production process. This functionality is provided by the combination of intelligent, sensors, a powerful architecture for the acquisition and traceability of complete process data and software for adaptive, knowledge-based control of processes. (Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 11, lines 28-29) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. (Pg. 20, lines 7-12) teaches the overall control scheme used is generated by the graphical design tool, and is read in from a configuration file when the modular controller 52 is started configuration file, the process parameters can be altered during the production cycle in accordance with the configuration parameters chosen at the onset.
(Pg. 11, lines 10-15) teaches a pressing station used for pressing powders into compressed ceramic products such as tiles
(Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 11, lines 28-29) teaches that the bus 50 provides control to various stations 30. (Pg. 30, lines 8-11) teaches that the drier and press together form a pressing zone which has a programmable logic controller (not shown) connected to the bus 50. (Pg. 30, lines 1-3 & 14-16) teaches that the press 26 has various sensors 
(Pg. 9, lines 4-10) teaches that the invention proposes to provide the tools and the means to monitor online 5 process variables and control real-time the product quality at the output of each production process. This functionality is provided by the combination of intelligent sensors, a powerful architecture for the acquisition and traceability of complete process data and software for adaptive, knowledge-based control of processes. (Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 11, lines 28-29) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30. (Pg. 20, lines 7-12) teaches the overall control scheme used is generated by the graphical design tool, and is read in from a configuration file when the modular controller 52 is started configuration file, the process parameters can be altered during the production,
(Pg. 12, lines 20-23) teaches that there exists a glazing station, (Pg., 9, lines 4-16) specifiers that the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 37, lines 12-18) 
(Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 11, lines 28-29) teaches that the bus 50 provides control to various stations 30. (Pg. 12, lines 20-23) teaches that there exists a glazing station, (Pg. 9, lines 4-16) specifiers that the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 37, lines 12-18) highlights the utilization of color formulation instrumentation and the ability to control the color of the slip.
(Pg. 9, lines 4-10) teaches that the invention proposes to provide the tools and the means to monitor online 5 process variables and control real-time the product quality at the output of each production process. This functionality is provided by the combination of intelligent sensors, a powerful architecture for the acquisition and traceability of complete process data and software for adaptive, knowledge-based control of processes. (Pg. 11, lines 19-21) teaches that each of the stations has a local controller (e.g. a programmable logic array or controller) and each may have a server computer. (Pg. 11, lines 28-29) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30. (Pg. 20, lines 7-12) teaches the overall control scheme used is generated by the graphical design tool, and is read in from a configuration file 
(Pg. 11, lines 29-End) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30 as indicated by arrows pointing towards those stations and accepts sensor data from the various stations either directly or via the server computers, as indicated by the arrows pointing towards the bus. (Pg. 12, lines 4-6) teaches that connected to the controller 52 is an Oracle data store 54 for storing production data to permit the controller 52 to 5 perform analysis of collected data and to allow charts of historical trends to be displayed to users. (Pg. 20, lines 7-12) teaches the control process can be generated a from a configuration file, the process parameters can be altered during the production cycle in accordance with the configuration parameters chosen at the onset.
(Pg. 22, lines 1-10) teaches that clicking on a process name launches the relevant process display screen. A process display screen gives a graphical overview of the current status of a given instance of a manufacturing process, such as spray drying, pressing or firing. The current value of all variables to be monitored is displayed, current production total information is displayed, and historical values of variables are displayed graphically. (Pg. 22, lines 19-23) clicking on a process name launches the relevant process display screen. A process Display Screen gives a graphical overview of the current status of a given instance of a manufacturing process, such as spray drying, pressing or firing. The current value of all variables 
(Pg. 11, lines 16-21) teaches servers, (Pg. 20, lines 7-12) teaches graphical tool, (Pg. 8, lines 26-31) teaches model/reporting document, and (Pg. 37, lines 5-25) teaches coloring station and coloring techniques. Wherein it is the system described would optimized and is shown capable to communicate information, and data across the various station and their system and a central system, wherein a user may configure and optimize any setting to the various station of on ongoing continuous process ceramic tile production process.
(Pg. 11, lines 29-End) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30 as indicated by arrows pointing towards those stations and accepts sensor data from the various stations either directly or via the server computers, as indicated by the arrows pointing towards the bus. (Pg. 12, lines 4-6) teaches that connected to the controller 52 is an Oracle data store 54 for storing production data to permit the controller 52 to 5 perform analysis of collected data and to allow charts of historical trends to be displayed to users. (Pg. 20, lines 7-12) teaches the control process can be generated a from a configuration file, the process parameters can be altered during the production 
(Pg. 21, lines 20-25) teaches that events are notified to the end user not only by means of the display screen user interface, but also by any method of communication which the underlying computer 52 has access to. This includes activating audio or visual alarms, sending GSM SMS text messages or faxes to operators, or sending popup messages to managerial staffs computers (irrespective of whether they are running an Impact display screen at the 25 time). (Pg. 24, lines 24-26) teaches an alarm can be used to alert, the user of any discrepancies between the input model and the production cycle.
Regarding claim 10, Dalziel is silent on the following limitation(s):
(c), (f), (i) & (m)’s configuration file dictating physical placement of the various stations, (g)’s ink circuit, (m)’s limitation that the configuration file include a plurality of types of ceramic products which the line is able to make, & (n)’s limitation with a comparison between one or more of the aesthetic features of the ceramic product to be made
Regarding Claim 10, in analogous art as applied above, Eberst teaches a management system that gives capabilities of production for an assembly line, and in this regard Eberst teaches the following:
, f.), i.) & m.) (Col. 4, lines 25-55) teaches that the assembly process includes a process simulator with a process model 103 for the pre-calculation of a process result to be achieved for a planned movement sequence. The process model parameters are adaptable in an automated manner in such a way that the simulation results for the previously executed movements and actions (logged in the controller 105) come as close as possible to the actual process results measured by sensors. A controller 105 takes over in the usual way the sequence control and the execution of the program for representing the respectively desired path of movement to be executed with a robot 106. The robot is activated by the robot controller 105 to achieve a desired path of movement, which paths of movement are preferably also logged. Noting, that the desired path of movement results in physical placement of the robot. Wherein, (Col. 2, lines 44-56) teaches that the robot acts as various types of workstations. Noting, that each robot is configured with a series of sensors, a controller for the individual unit.
 	Eberst further suggests that the benefit of using an assembly line management system that allows for creating various possible placement(s) and arrangements for a work station is it provides a means for allowing a controller to take over in the usual way. Such that the controller may enable the program representing the respectively desired path of movement to be executed with a robot (work station), (Col. 4, lines 25-55)


Regarding claim 10, Dalziel/Eberst are silent on the following limitation(s):
(g)’s ink circuit, (m)’s limitation that the configuration file include a plurality of types of ceramic products which the line is able to make, & (n)’s limitation with a comparison between one or more of the aesthetic features of the ceramic product to be made
Regarding Claim 10, in analogous art for an assembly line management system that utilities a variety of templates for design and esthetic considerations, Hales teaches a management system implements a comparison of templates via their decorative features, and in this regard Hales teaches the following:
(Claim 42) teaches that the production system recited in claim 39, wherein the electronic production machine is part of a kiosk that includes: a database storing a plurality of digital templates;
([0114]) teaches that a new digital template is to be created in act 608, the method may include a further act 610 of creating the digital template. Such an act may include any of one or more components. For instance, to create a digital template, an electronic device may be measured, modeled or deconstructed. A design program may also be used to model the electronic device and/or a digital template sized relative to one or more surfaces of the electronic device. The design program or other structure may also then be used to format the digital template in a computer-readable manner or in a format that may be read by a desired electronic cutting machine or other production device. Of course, a digital template may be created in other manners in act 610. For instance, if the digital template includes artwork, designs, embellishments, or other decorative features, such features can be created or identified and added to the digital template. ([0065]) teaches that two way communication may be used to allow the provider system 102 to access digital templates available to a particular recipient 108 a-108 c and modify the available digital templates to add, change, and/or remove digital templates. Removed digital templates may correspond to products that have been discontinued, are out of date, or be removed simply because an updated digital template is available. Digital templates may also be removed for any number of other reasons. As an example, a digital template may be provided 108 a-108 c fails to provide payment, maintain a subscription, or otherwise pay for digital templates, access to certain digital templates may be restricted (e.g., by removing a digital template). Noting, that it is understood that the removal of a digital template for a newly updated version as described, is a comparison between two possible designs. Highlighting that the template comprises decorative features of the article being fabricated.
 	Hales further suggests that the benefit of implementing a plurality of digital templates with decorative features is that it provides a means for storing the digital templates. The storing may include associating the digital template with metadata or other information so as to relate the digital template to a particular device, manufacturer, carrier, accessory SKU, production material, or the like, ([0115]). Noting, the templates also allows for the ability to easily update designs and remove designs that are no longer being fabricated, ([0114])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated method for production of ceramic tiles of Dalziel/Eberst, by utilizing digital templates that comprises decorative information, as taught by Hales. Highlighting, implementation of digital templates allows for storing the digital templates. The storing may include associating the digital template with metadata or other information so as to relate the digital template to a particular device, manufacturer, carrier, accessory SKU, production material, or the like. In 
Regarding claim 10, Dalziel/Eberst/Hales are silent on the following limitation(s):
(g)’s ink circuit
Regarding Claim 10, in analogous art as applied above in claim 1, Horst suggests details regarding the apparatus utilized in the fabrication of the ceramic articles, and in this regard Horst teaches the following: 
(Fig. 2) schematically shows a print head (28) of the deposition system. Highlighting, ([0042]) teaches that the feeder (30) receives the day mixture from cartridge (22). Noting, that the feeder (30) functions as the applicant's ink circuit.
 	Horst further suggests that the benefit of using the print head and ink circuit system depicted along with a frame and means for transportation provides a way for building structures at desired locations, ([0038]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated method for production of ceramic tiles of Dalziel/Byrne, by utilizing a print head and feeder system, as taught by Horst. Highlighting, the print head and feeder system depicted along with a frame and means for transportation allows for a way of building structures at desired locations.

Regarding claim 11, Dalziel/Eberst are silent on the following:
A graphical design or development program having a plurality of design functions: 
reading the composite configuration document of the line; and 
enabling or inhibiting one or more of the plurality of design functions as a function of check data included in the composite configuration document.

It should be noted that Dalziel teaches that the control process can be generated a from a configuration file, the process parameters can be altered during the production cycle in accordance with the configuration parameters chosen at the onset, (Pg. 20, lines 7-12). Additionally, that the control process can be generated a from a configuration file, the process parameters can be altered during the production cycle in accordance with the configuration parameters chosen at the onset, (Pg. 20, lines 7-12). However, the design or development program is not explained in depth. (Pg. 24, lines 24-26) teaches an alarm can be used to alert, the user of any discrepancies between the input model and the production cycle.
Regarding Claim 11, in analogous art as applied above in claim 1, Hales teaches a management system implements a comparison of templates via their decorative features, and in this regard Hales teaches the following:
([0012]) teaches that the electronic production machine may automatically read the digital template to automate the production at a retail or other location. When an electronic device is newly released, supply of a digital template in a 
([0150]) teaches that upon selecting the particular style of an accessory, the corresponding digital template may be identified in some embodiments. After selection of a template, the interface 924 may then be provided as shown in (Fig. 15). In this embodiment, different options for producing the protective film or other accessory corresponding to the digital template may be available. Such options illustratively include an option to send the digital template to an electronic production machine for cutting, adding the digital template to a queue, combining the digital template with other digital templates for production, and options to return or start over to select a different option. Based on the selected option, still other or additional options may be provided. For instance, FIG. 16 illustrates still another embodiment of an interface 925 that may be presented to a user. In this embodiment, an accessory may include a protective film for on-demand production, and the user may be given the option to select a particular material to use. Such materials may vary by color, type, translucence, or in other manners. Optionally, the interface 925 may also be used to add graphics or embellishments. For instance, upon selecting the “Decorative” option, a user may be presented the option for adding or changing pictures, text, embossing, and the like. Of course, where a different accessory type is to be produced (e.g., a bumper, keyboard, case, etc.), different options for materials and the like may be presented and selected. Wherein it is understood that if certain options are 
	Hales further suggests that the benefit of implementing digital templates that allow for enabling or inhibiting one or more of the plurality of design functions as part of a data check is it provides a means for adding the digital template to a queue ([0150]), wherein the queue permits for various design templates to be fabricated into articles such that the electronic production machine may automatically read the digital template to automate the production of the accessories, (Abstract)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated method for production of ceramic tiles of Dalziel/Eberst, by utilizing digital templates that allow for enabling or inhibiting one or more of the plurality of design functions as part of a data check, as taught by Hales. Highlighting, implementation of digital templates that allow for enabling or inhibiting one or more of the plurality of design functions as part of a data check is it allows for adding the digital template to a queue ([0150]), wherein the queue permits for various design templates to be fabricated into articles such that the electronic production machine may automatically read the digital template to automate the production of the accessories.

Regarding claim 12,
With the line server, generating a drive document representing a recipe for making the ceramic product;
transmitting to the feeding print server, the pressing print server, and the coloring print server, a respective machine drive document representing a recipe part pertaining to the feeding machine, the pressing machine and the coloring machine, respectively; 
with the feeding print server, the pressing print server, and the coloring print server, generating drive signals to be transmitted to the feeding control panel, pressing control panel, and the coloring control panel.
Dalziel teaches the following:
& c.) (Pg. 8, lines 25-End) teaches that the computation includes a means for molding, in particular for making a predictive model. (Pg., 9, lines 4-16) highlights that the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 11, lines 16-21) teaches that each processing stations controller may be connected to a server. (Pg. 11, lines 29-End) teaches that running between the various stations forming the process is a bus 50 having a central controller 52 connected thereto. The bus 50 provides control to various stations 30 as indicated by arrows pointing towards those stations and accepts sensor data from the various stations either directly or via the server computers, as indicated by the arrows pointing towards the bus. (Pg. 12, lines 6-11) teaches that the system may compare production cycle measurements to that 
(Pg. 9, lines 4-16) teaches the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 11, lines 16-21) teaches that there is both a local control unit and a server for each of the production station.
Regarding claim 14,
A computer-readable data storage device storing code that causes a computer to perform the method according to claim 10.
Dalziel teaches the following:
(Pg. 9, lines 4-16) teaches the production cycle utilizes software to control real time production and the production cycle is to be automated. (Pg. 20, lines 7-12) teaches the control process can be generated a from a configuration file, the process parameters can be altered during the production cycle in accordance with the configuration parameters chosen at the onset.
B.) Claim(s) 17-22, are rejected under 35 U.S.C. 103 as being unpatentable over Dalziel, in view of Eberst in view of Hales in view of van der Horst and in further view of Inami et al. (US-2003/0,040,984, hereinafter Inami)
Regarding claim 17, Dalziel as combined above is silent on the following:
Wherein the coloring configuration data of the coloring machine comprises values representing a type of color the print bars are loaded with. 
It should be recalled that, Dalziel teaches that clicking on a process name launches the relevant process display screen. A process display screen gives a graphical overview of the current status of a given instance of a manufacturing process, such as spray drying, pressing or firing. The current value of all variables to be monitored is displayed, current production total information is displayed, and historical values of variables are displayed graphically clicking on a process name launches the relevant process display screen, (Pg. 22, lines 11-23). Noting, that the amount of glaze, properties of glazes station and the types of glazes implemented would be understood to constitute variables to be monitored and displayed for the glazing station. However, further details about the display are not provided. 
Regarding Claim 17, in analogous art for an image processing apparatus that utilizes a variety of colors and cartridges and an alert system, Inami teaches a display that comprises the amount toner remaining in the entire cartridge and alerting the user if 
([00199]) teaches that in the above description, a monochrome (black toner) cartridge is assumed as a toner cartridge, i.e., an expendable. However, the present invention is not limited to this. For example, the present invention can be applied to a color electrophotography printer or ink-jet printer, which comprises four-color, Y, M, C, and K expendable cartridges. ([0202]) teaches that FIG. 18 shows an example of reference information of pixel count values for respective colors, which are referred to by a controller (a CPU of the image forming apparatus or information processing apparatus), noting this count is also used to indicate when the prohibition process is to be applied.
 	Inami further suggests that the benefit of using display that comprises print bars with a type of color the print bars are loaded with is it provides a means for knowing what colors one is able to currently implement without having to change cartridges, and how much of each color is remaining prior to needing to order more, ([0202]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated method for production of ceramic tiles of Dalziel as combined above, by utilizing a display that comprises print bars with a type of color the print bars are loaded with, as taught by Inami. Highlighting, implementation of a display that comprises print bars with a type of color the print bars are loaded with is it allows for knowing what colors one is currently implementing, and 
Regarding claim 18, Dalziel as combined above is silent on the following:
Wherein the plurality of print bars includes one or more print bars dedicated to primary colors and one or more print bars dedicated to whites or transparent colors.
Regarding Claim 18, in analogous art as applied above in claim 17, Inami teaches a display that comprises the amount toner remaining in the entire cartridge and alerting the user if the amount of ink present is still large enough to print, and in this regard Inami teaches the following:
([00199]) teaches that in the above description, a monochrome (black toner) cartridge is assumed as a toner cartridge, i.e., an expendable. However, the present invention is not limited to this. For example, the present invention can be applied to a color electrophotography printer or ink-jet printer, which comprises four-color, Y, M, C, and K expendable cartridges. Wherein, it is understood that any color or the degree of transparency of glaze can be assigned to the indexes for the print bars in the display.
Regarding claim 19,
Wherein the coloring configuration data of the coloring machine comprises values representing a number of print bars included in said plurality of print bars.
Dalziel teaches the following:
(Pg. 22, lines 11-23) teaches that clicking on a process name launches the relevant process display screen. A process display screen gives a graphical overview of the current status of a given instance of a manufacturing process, such as spray drying, pressing or firing. The current value of all variables to be monitored is displayed, current production total information is displayed, and historical values of variables are displayed graphically. Clicking on a process name launches the relevant process display screen. Noting, that the amount of glaze, properties of glazes station and the types of glazes implemented would be understood to constitute variables to be monitored and displayed for the glazing station.
Regarding claim 20, Dalziel as combined above is silent on the following:
Wherein the number of print bars is comprised between four and eight.
Regarding Claim 20, in analogous art as applied above in claim 17, Inami teaches a display that comprises the amount toner remaining in the entire cartridge and alerting the user if the amount of ink present is still large enough to print, and in this regard Inami teaches the following:
([00199]) teaches that in the above description, a monochrome (black toner) cartridge is assumed as a toner cartridge, i.e., an expendable. However, the present invention is not limited to this. For example, the present invention can be applied to a color electrophotography printer or ink-jet printer, which comprises four-color, Y, M, C, and K expendable cartridges. Highlighting, that the number of colors displayed in (Fig. 18) is four. Noting, that the duplication of parts could be 
Regarding claim 21,
Wherein the line server is configured to alert a user, through said alert signal, if the line is not capable ofPage 8 of 15Appln. No. 15/739,405Amendment dated August 17, 2020 making the ceramic product having the aesthetic features provided by the one or more graphical documents.
Dalziel teaches the following:
(Pg. 21, lines 20-25) teaches that events are notified to the end user not only by means of the display screen user interface, but also by any method of communication which the underlying computer 52 has access to. This includes activating audio or visual alarms, sending GSM SMS text messages or faxes to operators, or sending popup messages to managerial staffs computers (irrespective of whether they are running an Impact display screen at the 25 time). (Pg. 24, lines 24-26) teaches an alarm can be used to alert, the user of any discrepancies between the input model and the production cycle.
Regarding claim 21, Dalziel/Eberst are silent on the following limitation(s):
(a)’s limitation with a comparison between one or more of the aesthetic features of the ceramic product to be made

 ([0114]) teaches that a new digital template is to be created in act 608, the method may include a further act 610 of creating the digital template. Such an act may include any of one or more components. For instance, to create a digital template, an electronic device may be measured, modeled or deconstructed. A design program may also be used to model the electronic device and/or a digital template sized relative to one or more surfaces of the electronic device. The design program or other structure may also then be used to format the digital template in a computer-readable manner or in a format that may be read by a desired electronic cutting machine or other production device. Of course, a digital template may be created in other manners in act 610. For instance, if the digital template includes artwork, designs, embellishments, or other decorative features, such features can be created or identified and added to the digital template. ([0065]) teaches that two way communication may be used to allow the provider system 102 to access digital templates available to a particular recipient 108 a-108 c and modify the available digital templates to add, change, and/or remove digital templates. Removed digital templates may correspond to products that have been discontinued, are out of date, or be removed simply because an updated digital template is available. Digital templates may also be removed for any number of other reasons. As an example, a digital template may be provided 108 a-108 c fails to provide payment, maintain a subscription, or otherwise pay for digital templates, access to certain digital templates may be restricted (e.g., by removing a digital template). Noting, that it is understood that the removal of a digital template for a newly updated version as described, is a comparison between two possible designs. Highlighting that the template comprises decorative features of the article being fabricated.
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 22,
Wherein for each of the one or more of the glazing machine, the protective glazing machine, the powder glaze application machine, and the dryer, the respective local panel is programmed to acquire and memorize, for the corresponding machine, a variation of the configuration data in an operating time interval of the line.
Dalziel teaches the following:
(Pg. 14, lines 17-23) teaches that a machine generally represents a single process in the production area, for example a press or a kiln. The primary purpose of the "machine" grouping is to allow data from similar locations (in particular from adjacent locations in a single 20 programmable logic controller's memory) to be 
	                                                       Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741